Name: Council Implementing Regulation (EU) NoÃ 50/2013 of 22Ã January 2013 implementing Article 16(2) of Regulation (EU) NoÃ 204/2011 concerning restrictive measures in view of the situation in Libya
 Type: Implementing Regulation
 Subject Matter: international affairs;  Africa
 Date Published: nan

 23.1.2013 EN Official Journal of the European Union L 20/29 COUNCIL IMPLEMENTING REGULATION (EU) No 50/2013 of 22 January 2013 implementing Article 16(2) of Regulation (EU) No 204/2011 concerning restrictive measures in view of the situation in Libya THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 204/2011 of 2 March 2011 concerning restrictive measures in view of the situation in Libya (1), and in particular Article 16(2) thereof, Whereas: (1) On 2 March 2011, the Council adopted Regulation (EU) No 204/2011. (2) The Council considers that there are no longer grounds for keeping one entity on the list set out in Annex III to Regulation (EU) No 204/2011. (3) The entry for one person should be removed from the list set out in Annex III to Regulation (EU) No 204/2011 and should be included in the list set out in Annex II to that Regulation. (4) The information relating to certain individuals listed in Annexes II and III of Regulation (EU) No 204/2011 should be updated. (5) Annexes II and III of Regulation (EU) No 204/2011 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annexes II and III to Regulation (EU) No 204/2011 shall be amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the date of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 January 2013. For the Council The President M. NOONAN (1) OJ L 58, 3.3.2011, p. 1. ANNEX Annexes II and III to Regulation (EU) No 204/2011 are amended as follows: (1) In Annex II: (a) entries 1 to 6 and 8 to 12 are replaced by the following: "1. QADHAFI, Aisha Muammar Date of birth: 1978. Place of birth: Tripoli, Libya. Daughter of Muammar QADHAFI. Closeness of association with regime. Believed status/location: Algeria. Date of UN designation: 26.2.2011. 2. QADHAFI, Hannibal Muammar Passport number: B/002210. Date of birth: 20.9.1975. Place of birth: Tripoli, Libya. Son of Muammar QADHAFI. Closeness of association with regime. Believed status/location: Algeria. Date of UN designation: 26.2.2011. 3. QADHAFI, Khamis Muammar Date of birth: 1978. Place of birth: Tripoli, Libya. Son of Muammar QADHAFI. Closeness of association with regime. Command of military units involved in repression of demonstrations. Believed status/location: deceased. Date of UN designation: 26.2.2011. 4. QADHAFI, Muammar Mohammed Abu Minyar Date of birth: 1942. Place of birth: Sirte, Libya. Leader of the Revolution, Supreme Commander of Armed Forces. Responsibility for ordering repression of demonstrations, human rights abuses. Believed status/location: deceased. Date of UN designation: 26.2.2011. 5. QADHAFI, Mutassim Date of birth: 1976. Place of birth: Tripoli, Libya. National Security Adviser. Son of Muammar QADHAFI. Closeness of association with regime. Believed status/location: deceased. Date of UN designation: 26.2.2011. 6. QADHAFI, Saif al-Islam Passport number: B014995. Date of birth: 25.6.1972. Place of birth: Tripoli, Libya. Director, Qadhafi Foundation. Son of Muammar QADHAFI. Closeness of association with regime. Inflammatory public statements encouraging violence against demonstrators. Believed status/location: in custody in Libya. Date of UN designation: 26.2.2011." "8. JABIR, Major General Abu Bakr Yunis Date of birth: 1952. Place of birth: Jalo, Libya. Defence Minister. Overall responsibility for actions of armed forces. Believed status/location: deceased. Date of UN designation: 26.2.2011. 9. MATUQ, Matuq Mohammed Date of birth: 1956. Place of birth: Khoms, Libya. Secretary for Utilities. Senior member of regime. Involvement with Revolutionary Committees. Past history of involvement in suppression of dissent and violence. Believed status/location: Unknown, believed captured. Date of UN designation: 26.2.2011. 10. QADHAFI, Mohammed Muammar Date of birth: 1970. Place of birth: Tripoli, Libya. Son of Muammar QADHAFI. Closeness of association with regime. Believed status/location: Algeria. Date of UN designation: 26.2.2011. 11. QADHAFI, Saadi Passport number: a) 014797. b) 524521. Date of birth: a) 27.5.1973. b) 01.01.1975. Place of birth: Tripoli, Libya. Commander Special Forces. Son of Muammar QADHAFI. Closeness of association with regime. Command of military units involved in repression of demonstrations. Believed status/location: Niger. Date of UN designation: 26.2.2011. 12. QADHAFI, Saif al-Arab Date of birth: 1982. Place of birth: Tripoli, Libya. Son of Muammar QADHAFI. Closeness of association with regime. Believed status/location: deceased. Date of UN designation: 26.2.2011."; (b) the following entry is added: "14. AL-BARASSI, Safia Farkash Date of birth: 1952. Place of birth: Al Bayda, Libya. Married to Muammar QADHAFI since 1970. Significant personal wealth, which could be used for regime purposes. Her sister Fatima FARKASH is married to ABDALLAH SANUSSI, head of Libyan military intelligence. Believed status/location: Algeria. Date of UN designation: 24.6.2011.". (2) In Annex III: (a) under "Persons", entries 6 and 26 are replaced by the following: Name Identifying information Reasons Date of listing 6. AL-BAGHDADI, Dr Abdulqader Mohammed Head of the Liaison Office of the Revolutionary Committees. Passport number: B010574. Date of birth: 1.7.1950. Believed status/location: jail in Tunisia. Revolutionary Committees involved in violence against demonstrators. 28.2.2011 26. AL KUNI, Colonel Amid Husain Believed status/location: South Libya Governor of Ghat (South Libya). Directly involved in recruiting mercenaries. 12.4.2011 (b) under "Persons", entry 10 (AL-BARASSI, Safia Farkash) is deleted; (c) under "Entities", entry 50 (Organisation for Development of Administrative Centres (ODAC)) is deleted.